10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-09598-JFW-JC Document11 Filed 01/04/21 Pagelof2 Page ID#:61

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ED HULL, Case No.: 2:20-cv-09598-JFW-JC x

Plaintiff, Hon. John F. Walter

V.
ORDER FOR DISMISSAL WITH
SSE REAL ESTATE GROUP LLC, A

CALIFORNIA LIMITED LIABILITY PREJUDICE
COMPANY; AND DOES 1-10,

Action Filed: October 20, 2020
Defendants. Trial Date: | Not on Calendar

 

 

1

 

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 

 
 

Case 2:20-cv-09598-JFW-JC Document 11 Filed 01/04/21 Page 2of2 Page ID #:62

Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
it, and being fully advised finds as follows:

IT IS ORDERED THAT:

Plaintiff Ed Hull’s (“Plaintiff”) action against Defendant SSE Real Estate Group
LLC, (“Defendant”) is dismissed with prejudice. Each party will be responsible for their

own fees and costs.

 
  

Dated: January 4, 2021

 

Mnited States District Judge
“entral District of California

2

 

[PRQPOSEXhORDER FOR DISMISSAL WITH PREJUDICE

 

 
